Title: To George Washington from Lieutenant Colonel William Butler, 13 August 1778
From: Butler, William
To: Washington, George


          Letter not found: from Lt. Col. William Butler, 13 Aug. 1778. On
            24 Aug., GW wrote Butler: “I recd yours of the 13th instant dated at Schohary.” Butler
            wrote New York governor George Clinton on 13 Aug.: “I have wrote to his Excellency Genl.
            Washington informing him of my situation &c. of the same date” (Hastings, Clinton Papers, 3:632).
        